Citation Nr: 1311120	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-28 312	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, and anxiety disorder.

2. Entitlement to service connection for a cervical/gynecological condition.

3. Entitlement to service connection for a respiratory disease, to include chronic obstructive pulmonary disease (COPD), and to include as due to chemical exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a February 2009 rating decision by the VA RO in Los Angeles, California.  Jurisdiction over this appeal was transferred to the RO in Los Angeles, California.      

Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In September 2007, the Veteran submitted claims of entitlement to service connection for anxiety, depression, insomnia, and nervousness.  VA treatment records reveal multiple diagnoses of acquired psychiatric disorders, to include PTSD, major depression, and anxiety disorder.  Accordingly, the Board has re-captioned the Veteran's claim as seen on the title page.  Id.  

The issue of entitlement to service connection for a respiratory disease, to include COPD, and to include as due to chemical exposure, was originally characterized as a claim for entitlement to service connection for exposure to asbestos.  As the Veteran has submitted multiple statements clarifying that she is claiming entitlement to service connection for COPD related to in-service symptoms of bronchitis and chronic cough and chemical exposure, the Board has re-characterized the issue as shown on the title page.  

The issues of entitlement to special monthly compensation for loss of a creative organ; entitlement to service connection for scars; entitlement to special monthly pension based on a need for regular aid and attendance of another person; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran has filed a document dated June 29, 2012 that purports to be a motion to revise a Board decision on the basis of Clear and Unmistakable Error (CUE).  There are no previous Board decisions in this case and therefore the Board cannot address a motion for CUE.  To the extent that the CUE claim is related to the rating decisions or other RO decisions dated in April 2008, June 2009, or February 2009, those decisions are currently on appeal and are address in this decision.  Those decisions are not final and therefore there is no current basis to file a CUE claim which is a claim to revise a decision that has become final.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a cervical/gynecological condition and entitlement to service connection for a respiratory disorder, to include COPD, and to include as due to chemical exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The competent evidence of record demonstrates an acquired psychiatric disorder is related to active military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, an acquired psychiatric disorder was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for an acquired psychiatric disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that she has a current acquired psychiatric disorder that began during active military service.  She reports that she first experienced a panic attack when she returned to her squadron after a two-week leave for convalescence.  The Veteran states that she was chronically ill during service and that as a result, she was mistreated for missing work.  She also asserts that her current acquired psychiatric disorder is the result of the misdiagnoses of and treatment for a gynecological condition during active military service.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

First, VA treatment records reflect diagnoses of PTSD, major depression, and anxiety disorder during the pendency of the appeal, and as such, the Board finds the evidentiary requirement of demonstrating a current disability has been satisfied.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to an in-service injury or disease, a July 1981 service treatment record reflects that a mental health evaluation was requested for the Veteran.  The request indicated that the Veteran was a suspected hypochondriac who constantly complained of various aches, pains, and illnesses.  Due to her hospital visits, the Veteran had been absent from her duties an excessive amount of time.  As such, the Squadron Section Commander requested an opinion as to whether the Veteran had mental difficulties that caused her physical complaints and affected her suitability for worldwide service.  Accordingly, service treatment records show that the Veteran underwent a mental health evaluation in July 1981.  The clinical psychologist recorded that the Veteran had been treated for pelvic inflammatory disease and was still in discomfort.  Although no diagnosis had been determined, the psychologist found the Veteran did not present herself nor did psychological test results suggest that she was a hypochondriac or had a somatization disorder.  The psychologist determined that no psychological diagnosis was warranted at that time and that the Veteran did not have a mental disorder that would impair her suitability for worldwide service.  

In addition, multiple service treatment records document the Veteran's complaints of and treatment for gynecological symptoms, to include severe cramping, pain, and vomiting, and diagnoses of pelvic inflammatory disease and chronic pelvic pain during active military service.  Further, the Board finds it significant that service personnel records reflect a decline in the Veteran's performance of her assigned duties, and a July 1981 request to change her career field corroborates the Veteran's statements surrounding her illnesses and leaves of absence during service.  

Furthermore, the only medical opinion of record indicates that a current acquired psychiatric disorder is related to active military service.  In support of her claim, the Veteran submitted letters dated in July 2008 and July 2009 from a VA psychiatric nurse practitioner, Mary Beare.  In July 2008, Ms. Beare reported that the Veteran suffered from severe anxiety and agoraphobia related to PTSD.  She recorded the Veteran's reported medical history, to include her symptoms during and following active military service.  Ms. Beare reported that she first evaluated the Veteran in March 2007 and prescribed medication for agoraphobia, anxiety, PTSD, depression, and insomnia.  She stated that the Veteran's severe anxiety disorder, PTSD, and severe depression had directly caused her to be unable to seek VA treatment in person.  Ms. Beare opined that the Veteran was 100 percent disabled by her psychiatric disorder and unemployable.  She found that the Veteran's psychiatric disorders were directly related to PTSD, which was the result of in-service medical treatment.  In a July 2009 letter, Ms. Beare reported that she had reviewed the Veteran's service treatment records and opined that the Veteran's PTSD had its onset during active military service.  She determined that the Veteran's PTSD was the result of the medical care she had received and the manner in which she was treated during service.  Ms. Beare found the Veteran did not show any signs of malingering and reported that her PTSD symptoms had steadily worsened since service.  

Here, the Board affords the positive opinions provided by Ms. Beare significant probative value with respect to a nexus between a current acquired psychiatric disorder and active military service.  The Board notes that the evidence does not show that Ms. Beare reviewed the Veteran's entire claim file.  However, when contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Despite the absence of the claims file, the letters reflect that Ms. Beare reviewed the Veteran's service treatment records and was apprised of her medical history of symptoms.  In this respect, the Veteran's history of symptoms conveyed by Ms. Beare is congruent with the evidence of record.  There are no conflicting medical opinions of record, and VA may only consider independent medical evidence of record to support its findings and cannot render its own medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).     

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that an acquired psychiatric disorder was incurred during active military service, and, thus, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, and anxiety disorder, is granted.



REMAND

Cervical/gynecological condition

The Veteran contends that she has a cervical/gynecological condition that had its onset in active military service.  She asserts that she first experienced chronic pelvic pain, severe cramping, and a yellow vaginal discharge in service and was diagnosed with salpingitis and pelvic inflammatory disease.  The Veteran reports that she experienced chronic pelvic infections and gynecological symptoms throughout her time in service.  In approximately 1984, subsequent to her separation from service, she states that physicians diagnosed cervical dysplasia and pelvic inflammatory disease and that she has continued to experience problems since service.  The Veteran states that because of her symptoms and lack of proper treatment during service, intercourse is now painful and she can no longer have children. 

The record does not show that a VA examination was performed in connection with the Veteran's claim.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, multiple service treatment records document the Veteran's complaints of and treatment for gynecological symptoms, to include severe cramping, pain, and vomiting.  The record also demonstrates that in-service diagnoses of condyloma; salpingitis; pelvic inflammatory disease; chronic abdominal pain, unknown etiology; and chronic pelvic pain, unknown etiology.
 
With respect to a current disability, a November 2006 VA cervical smear was negative for intraepithelial lesion or malignancy.  A December 2006 VA treatment record reflects a diagnosis of condyloma and indicates that an abnormal pap smear in 1984 revealed dysplasia.  It was noted that physicians had performed cryotherapy as treatment.  A January 2007 pap smear reflected no evidence of malignancy.  Here, although the evidence does not demonstrate a clear diagnosis of a gynecological condition during the pendency of the appeal, the Veteran is competent to report the symptoms she experiences.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While lay persons generally are not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In addition, the Board notes the Veteran's reports that her mistrust of medical treatment providers has prevented her from seeking medical attention for her gynecological problems in the past and that M. Beare's opinion corroborates her statements in connection with her psychological disorders.  As a result, the Board finds that a remand for a VA examination is warranted in order to ascertain whether any current cervical/gynecological condition is etiologically related to active military service.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Respiratory disorder, to include COPD, and to include as due to chemical exposure 

The Veteran asserts that she currently has COPD as the result of her active military service.  She reports that during service she suffered from chronic bronchitis, a chronic cough, and pneumonia, and she asserts that these symptoms are related to her current diagnosis of COPD.  The Veteran also states that her COPD may be the result of exposure to fumes from a chemical plant located next to her base during active military service.

Service treatment records demonstrate diagnoses of chronic cough and bronchitis.  

X-ray examination in November 2006 reflects an impression of COPD without evidence of acute infiltrate or congestion.  There was no cardiomegaly and possibly a tiny calcification in the left mid lung.  The remainder was unremarkable.  A June 2009 VA treatment record shows the Veteran's current medical problem list includes COPD.

The record does not show that a VA examination was performed in connection with the Veteran's claim for entitlement to service connection for a respiratory disorder, to include COPD, and to include as due to chemical exposure.  Here, there is competent evidence of a current disability and evidence establishing that an event, injury, or disease occurred in service.  As the Veteran is competent to report the symptoms she has experienced, the Board finds an examination is necessary to determine whether a current respiratory disorder is related to active military service.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Lastly, the most recent VA treatment records in the file are from 2008.  While the claim is in remand status, up-to-date VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain all treatment record for the Veteran from the VA Medical Center in Loma Linda, California and any associated outpatient clinic dated from may 2008 to the present.  All attempts to obtain those records must be documented in the claims file.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current cervical/gynecological condition.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The VA examiner should review the Veteran's service treatment records and the Veteran's lay testimony pertaining to her symptoms during and after service and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed cervical/gynecological condition is related to active military service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Schedule the Veteran for an examination, conducted by a pulmonologist, to determine the nature and etiology of any current respiratory disorder, to include COPD.  The claims folder and a copy of this remand should be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies should be performed, which must include appropriate X-ray studies.  The examiner must review all the evidence of record, including the Veteran's service treatment records and the Veteran's lay statements regarding her symptoms during and following service and her in-service exposure to a chemical plant located next to her base.  After a review of the entire evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed respiratory disorder is related to the Veteran's active military service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2012).

5. After undertaking the development above, re-adjudicate the Veteran's claim for entitlement to service connection for a cervical/gynecological condition and her claim for entitlement to service connection for a respiratory disorder, to include COPD, and to include as due to chemical exposure.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


